           Case 1:18-cv-00480-LY Document 17 Filed 11/05/18 Page 1 of 1




                             UNITED STATES DISTRICT COURT                  ZOIONOV-5     PM   [4: $9
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

DEXTER BEACH,                               §
                                            §
                        Plaintiff,          §
      v.                                    §       Case No. 1:18-cv-480-LY
                                            §
TEXAS TO GO, LLC                            §
and RUSTON HICKS,                           §
                                            §
                        Defendants.         §

                    -iORDER GRANTING JOINT MOTION TO APPROVE
             STIPULATED FORM OF NOTICE OF COLLECTIVE ACTION

       The parties having agreed and stipulated pursuant to the Joint Motion to Approve

Stipulated Form of Notice of Collective Action and other good cause appearing,

       IT IS HEREBY ORDERED that this case be conditionally certified as a collective action

pursuant to 29 U.S.C.   § 2 16(b).

       IT IS HEREBY ORDERED that the Notice of Collective Action Lawsuit attached as

Exhibit A to the Joint Motion to Approve Stipulated Form of Notice of Collective Action is

APPROVED and ORDERED that said notice be sent to all current and former delivery drivers of

Defendant Texas to Go, LLC within the three years preceding the date of this Order.

       IT IS FURTHER ORDERED that all further stipulations and agreements between the

parties set forth in the Joint Motion to Approve Stipulated Form of Notice of Collective Action

are APPROVED and ORDERED.

       Dated this theJ4'day ofNovember, 2018.




(PROPOSED) ORDER GRANTING JOINT MOTION TO APPROVE
STIPULATED FORM OF NOTICE OF COLLECTIVE ACTION                                          Solo Page
